                    IN THE UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF SOUTH DAKOTA

                                                  )
TERRI BRUCE,                                      )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )            Case No. 17-5080
                                                  )
STATE OF SOUTH DAKOTA and                         )
LAURIE GILL, in her official capacity as          )
Commissioner of the South Dakota                  )
Bureau of Human Resources                         )
                                                  )
                       Defendants.                )
                                                  )


                     REBUTTAL EXPERT DISCLOSURE REPORT OF
                       GEORGE RICHARD BROWN, MD, DFAPA

       I, George R. Brown, have been retained by counsel for Plaintiffs as an expert in

connection with the above-captioned litigation.

       1.      On March 18, 2018, I signed an expert report setting forth my opinion on: (1) the

medical condition known as gender dysphoria; (2) the prevailing treatment protocols for gender

dysphoria; and (3) whether there is a legitimate medical basis for exclusion (ww) in the South

Dakota State Employee Health Plan for Fiscal Year 2015 (“SDSEHP” or the “Plan”) at page 56,

which categorically excludes coverage for “[s]ervices or drugs related to gender

transformations.”

       2.      As noted in my initial report, SDSEHP at page 11 defines “Medically Necessary”

as “Health care services or supplies needed to prevent, diagnose or treat an illness, injury,

condition, disease or its symptoms and that meet accepted standards of medicine.” I explained in

my initial report that there is no dispute in the mainstream medical community that transition-



                                                  1
related care, including hormone therapy and surgery, treats an “illness” or “condition,” and that

such care “meet[s] accepted standards of medicine.”

        3.      I filed a supplemental report on April 8, 2018, based on Defendants’ Answer to

Plaintiff’s First Set of Interrogatories

        4.      I now provide this rebuttal report in response to the Defendants’ Expert

Declaration from Paul W. Dr. Hruz, dated May 21, 2018, and Defendants’ Expert Declaration of

Daniel Dr. Sutphin, dated May 28, 2018.

        5.      I have knowledge of the matters stated in this report and have collected and cited

to relevant literature concerning the issues that arise in this litigation.

        6.      I may further supplement these opinions in response to information produced by

Defendants in discovery.

Dr. Hruz and Dr. Sutphin have no expertise or experience treating gender dysphoria

During my three decades treating and researching the subject of the diagnosis and treatment of

gender dysphoria, I have kept up with published research, and I have consistently been deeply

engaged with the community of experts in this field (including endocrinologists and plastic

surgeons) through conferences, consultations, lecturing, and other professional activities. I have

consistently contributed publications appearing in peer reviewed journals and books on this

specific topic as well. Neither Dr. Hruz nor Dr. Sutphin is a contributor to the peer-reviewed

literature in this area or someone who presents or participates in professional conferences on

gender dysphoria. hh

        7.      Dr. Hruz and Dr. Sutphin also have no clinical experience treating gender

dysphoria. Dr. Hruz is a pediatric endocrinologist who has never treated a patient for gender

dysphoria and refuses to do so. Hruz Report ¶ 8. Dr. Sutphin is a plastic surgeon who states he



                                                    2
has provided care to “heterosexual, homosexual, bisexual and transsexual patients of multiple

racial and religious backgrounds” but does not report having any experience providing surgical

care for gender dysphoria. Sutphin Report ¶ 1.

Dr. Hruz and Dr. Sutphin’s views depart from accepted standards of care

       8.      Dr. Hruz and Dr. Sutphin disagree with the medical consensus regarding the

necessity of hormone therapy and/or surgeries to treat gender dysphoria, which has been

recognized by the American Medical Association, the American Psychiatric Association, the

American Psychological Association, the Endocrine Society, and every other mainstream

medical organization that has spoken on the issue. Dr. Hruz and Dr. Sutphin have not identified

any mainstream medical organization supporting their own view that transition-related care does

not meet accepted standards.

       9.       Dr. Hruz is a member of the American Academy of Pediatrics, the Pediatric

Endocrine Society, and the Endocrine Society, which all have explicitly endorsed the medical

necessity of transition-related care for patients diagnosed with gender dysphoria. And the

department where Dr. Hruz works—the Division of Pediatric Endocrinology at Washington

University’s St. Louis Children’s Hospital—rejects his views regarding gender dysphoria and

provides transition-related care (see http://www.stlouischildrens.org/our-services/transgender-

center/meet-the-team, which describes the hormonal care provided by pediatric endocrinologists

in his department).

       10.     As discussed in my previous declarations, the assertions made in Defendants’

response to Plaintiff’s First Interrogatory represent a fringe viewpoint that falls far outside the

mainstream of medical consensus. Although Dr. Hruz and Dr. Sutphin attempt to rebut that

assertion by citing to articles and statements in which providers of transition-related care



                                                  3
recognize areas for future study, none of those authors suggest that transition-related care is

therefore not medically necessary.

       11.     In fact, Dr. Hruz provided a reference to one of my own coauthored publications

(Feldman J, Brown G, et al: Priorities for transgender medical and mental health care research.

Current Opinion in Endocrinology, Diabetes, and Obesity, February 2016 DOI:

10.1097/MED.0000000000000229). Hruz Report ¶¶ 32, 40. My coauthors and I point out gaps

in research knowledge that currently exist—just as researchers do in most fields of medicine—

and we call for collaborative efforts to continue research to improve upon the knowledge base.

       12.     The literature on medical conditions is often full of gaps (witness the recent

controversy on whether women who have had mastectomy should or should not receive

chemotherapy afterwards and the ever-changing recommendations on cholesterol management

and prostate screening/treatment recommendations). Such gaps do not paralyze a physician’s

treatment efforts when faced with human suffering from well-established diagnoses. Physicians

collaboratively work with their patients, discuss available treatments, present the limitations in

knowledge at that point in time, and provide the care that has the best known chance to help that

patient. For almost all medical conditions, we hope to have more and better data as time

progresses.

       13.     Dr. Hruz and Dr. Sutphin hold research and clinical practice regarding gender

dysphoria treatment to an impossible standard that is inconsistent with the accepted standards of

care the medical community applies to other medical conditions. As discussed in my previous

report, for most surgeries—including surgical care for gender dysphoria—it is impossible to

conduct “double blind” studies with sham surgeries or placebos. Having designed and

implemented clinical trials myself, I can say without doubt that a placebo-controlled and/or



                                                 4
blinded trial of medical and/or surgical treatments for gender dysphoria is not technically

possible or ethically feasible.

        14.    The level of evidence supporting accepted clinical guidance for gender dysphoria

is the same type of evidence relied upon by the medical community to treat countless other

medical conditions. Studies demonstrating that patients’ conditions improved after treatment can

be very informative, whether or not there are matched control groups. (Manieri, Castellano,

Crespi, et al., 2014). Moreover, there is abundant clinical experience going back 50 years

establishing the effectiveness of hormone therapy and surgeries as treatment for gender

dysphoria in adults following accepted standards of care.

        15.    Dr. Hruz nevertheless argues for “randomized controlled trials comparing

outcomes of hormone and surgical intervention with other treatment modalities including

psychological support.” Hruz Report ¶ 42. Dr. Hruz does not explain what he means by

“psychological support,” but it is apparently different from what he describes as a “gender

affirming model” and seems to suggest that with proper counseling transgender individuals

would “experience spontaneous realignment of gender identity with biological sex.” Hruz Report

¶ 42.

        16.    Dr. Hruz has no expert qualifications for hypothesizing about the efficacy of

treating gender dysphoria with only “psychological support.” The only evidence he points to is

research involving pre-pubertal children—not adults. As explained in my previous report, there

is no support in the medical literature for the notion that gender dysphoria in post-pubertal

adolescents or adults will resolve itself without medical intervention. In my personal experience

of 35 years of work, I have had no adult or late adolescent patients with Gender Dysphoria or the




                                                 5
previous diagnosis of Gender Identity Disorder experience a resolution of these clinical

symptoms without one or more medical interventions such as cross-sex hormones or surgery.

       17.     In light of his purported concerns about the need for evidence-based treatment

protocols, it is ironic that Dr. Hruz is willing to hypothesize about psychological treatments

without any evidence supporting his claims. As a board certified psychiatrist and a Distinguished

Fellow in the American Psychiatric Association, I can categorically state that the tools used in

my profession (various psychotherapies, psychotropic medications, electroconvulsive therapy,

etc) are not effective treatments for patients with moderate to severe Gender Dysphoria, and this

is the overwhelmingly prevailing view amongst psychiatrists knowledgeable about this diagnosis

(see Byne W, Karasic, D, et al: gender dysphoria in adults: An overview and primer for

psychiatrists, Transgender Health 3:57-70, DOI: 10.1089/trgh.2017.0053; 2018).

       18.     Dr. Hruz appears to miss the point of the Hippocratic admonition to “do no

harm.” Hruz ¶ 30. To do nothing is not equivalent to doing “no harm,” and to provide only

“supportive psychotherapy” to someone with severe Gender Dysphoria is akin to doing nothing.

There are many examples of prisoners with gender dysphoria who have been treated with only

“supportive psychotherapy” who then go on to complete autocastration (also known as surgical

self-treatment) and engage in multiple suicide attempts (see my publication for case examples

from my own experience: Brown G: Autocastration and autopenectomy as surgical self-

treatment in incarcerated persons with gender identity disorder, International Journal of

Transgenderism, 12(1):31-39, 2010. DOI: 10.1080/15532731003688970). I have provided expert

testimony in many cases in which courts concluded that depriving transgender prisoners of

medical treatment for gender dysphoria is so harmful that it constitutes deliberate indifference to

a serious medical need in violation of the Eighth Amendment. See, e.g., Fields v. Smith, 712 F.



                                                 6
Supp. 2d 830, 839 (E.D. Wis. 2010), supplemented (July 9, 2010), aff’d, 653 F.3d 550 (7th Cir.

2011).

         19.   For these reasons, it is clear to me that the type of prospective studies Dr. Hruz is

suggesting would not be found ethically permissible by any research review board in the United

States. Doing so would ignore the decades of evidence showing the efficacy of both cross-sex

hormones and sex reassignment surgeries for patients diagnosed and managed using the accepted

standards of care, and the evidence that psychotherapies alone, of any type, have not been

effective and, without other interventions, prolong suffering with potentially lethal outcomes.

See Adams, Pearce, et al, 2017, for a recent review on this topic (Guidance and Ethical

Considerations for Undertaking Transgender Health Research and Institutional Review Boards

Adjudicating this Research. Transgender Health 2(1): Published Online:1 Oct 2017

https://doi.org/10.1089/trgh.2017.0012).

Dr. Sutphin holds surgery for gender dysphoria to a different medical standard based on
his non-expert views about psychiatric conditions

         20.   For his part, Dr. Sutphin seems to acknowledge that it is impossible to develop

randomized, prospective studies for many types of accepted medical treatments, such as

tonsillectomies and appendectomies. Sutphin Report ¶ 43. But Dr. Sutphin argues that surgery

for gender dysphoria should be held to a higher standard of proof and supported by “an

exceptional quality of data.” Sutphin Report ¶ 46.

         21.   Dr. Sutphin demands that surgery for gender dysphoria meet this higher burden of

proof because he claims that “[u]nique to sex reassignment surgery is the concept that the

impetus for state funding of a procedure shall be ‘strong desire” or “want.” Sutphin Report ¶ 45.

To illustrate the point, Dr. Sutphin compares the mental state of a transgender patient requiring




                                                 7
medically necessary surgery for gender dysphoria to the mental state of a non-transgender

woman seeking cosmetic breast augmentation to enhance her self-esteem. Id.

       22.     Dr. Sutphin has not indicated that he has any training or experience in psychiatry,

and he has no qualifications to offer an expert opinion on psychiatric questions. Dr. Sutphin’s

attempt to minimize the medical needs of individuals with gender dysphoria, who have a serious

diagnosable psychiatric condition and suffer severe psychiatric symptoms, by comparing them to

people seeking cosmetic surgery reflects his own ignorance of this serious medical condition.

       23.     Dr. Sutphin also ignores the critical roles that mental health professionals play

under the WPATH Standards of Care: evaluating patients for surgery and ensuring that the

patient has reasonable expectations for transition. As the WPATH Standards explain: “Genital

and breast/chest surgical treatments for gender dysphoria are not merely another set of elective

procedures. Typical elective procedures involve only a private mutually consenting contract

between a patient and a surgeon. Genital and breast/chest surgeries as medically necessary

treatments for gender dysphoria are to be undertaken only after assessment of the patient by

qualified mental health professionals[.]” WPATH SoC 55. Among other things, “mental health

professionals can facilitate the development of an individualized plan with specific goals and

timelines” and ensure that the patient has an “awareness of what the familial, interpersonal,

educational, vocational, economic, and legal challenges are likely to be, so that people can

function successfully in their gender role.” WPATH SoC 29-30.

       24.     Dr. Sutphin also falsely suggests that transition-related surgery is frequently

associated with “[p]oignant regret and vacillation.” Sutphin ¶ 22. In fact, when prescribed in

accordance with the WPATH Standards of Care, reports of regret from transition-related surgery

are extremely low. Even in one of the earliest meta-analyses of the outcome data completed in



                                                 8
1998 covering the period of 1961-1991, the “regret” rate (those patients who reported they

regretted having had sex reassignment surgery) was less than 1% in transgender men and

between 1-1.5% in transgender women (Pfaffalin F, & Junge A: Sex reassignment: 30 years of

international follow-up studies after sex reassignment surgery, a comprehensive review, 1961-

1991. International J Transgenderism; Retrieved from

http://web.archive.org/web/20070503090247/http:/www.symposion.com/ijt/pfaefflin/1000.htm.

More recent studies also show that most people are very satisfied after medical and surgical

treatments for gender dysphoria and display improved psychosocial functioning, alleviation of

gender dysphoria symptoms, and high employment rates (see, for example, De Cypere G: Mental

Health Issues, in R Ettner, et al editors, The Etiology of Transsexualism, in Principles of

Transgender Medicine and Surgery, 2nd ed. 2016, pp 109-110; Gijs L & Brewaeys A: Surgical

treatment of gender dysphoria in adults and adolescents: Recent developments, effectiveness,

and challenges. Annual Review of Sex Research, 18, 178–224, 2007; Ruppin U, Pfafflin F:

Long-term follow-up of adults with gender identity disorder. Archives Sex Behav 44:1321-1329,

2015). Regrets for all forms of sex reassignment surgery remains well below 2% in all studies

cited.

         25.   The only medical literature Dr. Sutphin cites in support of his speculation about

regret concern patients who received surgery without following the WPATH Standards of Care

or who received surgery over 30 years ago before the WPATH Standards of Care were first

adopted. See Sutphin Report ¶ 23 (citing Djordjevic); Sutphin Report ¶ 32 (citing Meyer 1977).

He does not, however, provide the actual statistics on regrets (which are 0.5-2%), and fails to

note that the case reports he cites are a very small fraction of Dr. Djordjevic’s patients.




                                                  9
       26.     Dr. Sutphin holds out the example of Johns Hopkins as an example of an

esteemed institution that stopped doing SRS (Sutphin Report ¶ 33). What Dr. Sutphin failed to

add was that Johns Hopkins has reinstated a full-service Transgender Health Clinic, which

includes access to hormonal and genital surgical care, following the WPATH Standards of Care

(https://www.hopkinsmedicine.org/center_transgender_health/index.html).

       27.     To justify subjecting treatment for gender dysphoria to a higher standard of proof,

Dr. Sutphin states (¶ 46) that operating on healthy “physiologic [sic] organs” is unique to the

diagnosis of gender dsyphoria. That is incorrect. For example, bariatric surgery (gastric bypass

surgery), is a medically necessary procedure for some patients with severe obesity and extremely

high body mass indices. These patients’ stomachs are normal, healthy tissue, but the most

effective procedures involve significant surgical interventions involving their otherwise normal

stomachs and small intestines that induce a malabsorption syndrome that they did not previously

experience. This iatrogenically induced digestive disorder is responsible, in large part, for the

substantial weight loss experienced by many morbidly obese patients.

       28.     Dr. Sutphin also notes that genital surgery for gender dysphoria requires

specialized training and expertise. Sutphin ¶¶ 21, 28-29. That is true for many types of surgeries,

such as Roux-en-Y gastric bypass surgery (which accounts for 47% of gastric bypasses

mentioned above), joint replacements, or radical prostatectomies. In any event, Dr. Sutphin’s

comments about specialization do not apply to mastectomies, which are very common

procedures performed by general surgeons as well as those with more intensive training.

Dr. Hruz and Dr. Sutphin mischaracterize the medical literature regarding suicidality

       29.     Dr. Hruz repeatedly suggests that those who have had treatment are equally, or

more likely, to have post-treatment suicidality. Hruz ¶ 35. This is simply not true, and neither



                                                 10
